Citation Nr: 1440382	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glucose-6-phosphate dehydrogenase (G6PD) deficiency. 

2.  Entitlement to an increased evaluation for atrial fibrillation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1959 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The procedural history of this case is somewhat complex.  The RO notified the Veteran in September 2010 that his claims folder was being reviewed in accordance with Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer), which required payment of retroactive benefits to certain Nehmer class members.  The case was identified as a potential Nehmer-class case based on the addition of ischemic heart disease and B-cell/Hairy cell leukemias to the list of diseases presumptively associated with exposure to certain herbicide agents.  It was further noted that his case qualified based on a prior VA benefit claim for cardiac condition.  

In the rating action on appeal, the RO characterized the claims as increased rating for atrial fibrillation and service connection for G6PD deficiency, for purposes of entitlement to retroactive benefits.  Service connection for G6PD had previously been addressed in a final rating decision.  The RO essentially denied an effective date earlier than June 29, 2006, for the grant of service connection for the atrial fibrillation because the Veteran did not have a diagnosis of ischemic heart disease, and denied service connection for G6PD deficiency, referencing Nehmer for both determinations.  The RO also denied an increased rating for atrial afibrillation.  

The Veteran disagreed with the denials of the increased rating and service connection.  In the statement of the case, the RO notified the Veteran, for the first time, that new and material evidence was required to reopen the claim of service connection for G6PD.  As the RO re-visited the claim under the Nehmer provisions, the claim should be addressed on the merits. 

G6PD

A clinical opinion would be useful to allow the Board to determine whether the Veteran's congenital disorder of G6PD, an inborn error of metabolism, is a "disease" or a "defect" as these terms are defined for VA purposes.  (Service connection is not warranted for a congenital or developmental defect unless there is superimposed pathology due to disease or injury in service.  However, service connection is not precluded for diseases of congenital or familial origin, if they are aggravated in service.  See, e.g., Thompson v. United States, 405 F.2d 1239 (Ct.Cl.1969); 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.)  

January 1969 STRs reflect that the Veteran had a provisional diagnosis of acute hemolytic anemia, probable G6PD deficiency.  A February 1969 physical profile serial report reflects that the Veteran has G6PD of red blood cells (a disorder of red blood cells occasionally causing low red blood cell counts.)  It was noted that the Veteran should have medical records posted to reflect this deficiency so that prescribing physician may be aware of the possibility of hemolysis (red blood cell distinction).  

Additional STRs also reflect a history of G6PD deficiency (See October 1970, June 1972, October 1972, and September 1979 STRs.)  A March 1969 STR reflects that the Veteran was off of medication for G6PD deficiency.  A September 1972 STR reflects that the Veteran was not on chronic medication.  Several STRs reflect complaints of headaches and/or dizziness; however, the Board is unsure if this is pertinent to the Veteran's G6PD.  In addition, the Veteran's post service clinical records reflect that he has numerous disabilities; however, the Board is unsure if these are pertinent to the Veteran's G6PD.

If G6PD is a defect, the clinician should opine as to whether there is superimposed pathology due to disease or injury in service.  If G6PD is a disease, the clinician should opine as to whether it was aggravated (chronically worsened beyond its natural progress) in service.  

Atrial Fibrillation

The Veteran's atrial fibrillation is rated as 10 percent disabling, effective from June 2006.  An October 2006 private record and a January 2007 VA record reflect that the Veteran was asymptomatic.  July 2009, January 2010, December 2010, and January 2011 records reflect that the Veteran's atrial fibrillation had been uninterrupted for at least four years and he was "minimally" symptomatic or asymptomatic.  The most recent examination is from July 2011.  In a May 2013 statement, the Veteran's representative stated that the Veteran's symptoms warrant a higher rating due to worsening symptomatology.  The Veteran is competent to state that he feels as if he has increased symptoms such as dyspnea and fatigue.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the Veteran's assertion as to a worsening and the fact that the most recent VA examination is now three years old, the Board finds that the Veteran should be afforded another examination. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for atrial fibrillation since 2011.  After securing the necessary release, obtain these records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected atrial fibrillation.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

3.  Obtain a clinical opinion as to whether the Veteran's congenital disorder of G6PD, is a "defect" (an imperfection, failure or absence which is generally not considered capable of improving or deteriorating) or a "disease" (a condition considered capable of improving or deteriorating).  

If G6PD is a defect, the clinician should opine as to whether it is as likely as not that there is superimposed pathology due to disease or injury in service.  

If G6PD is a disease, the clinician should opine as to whether it is as likely as not that it was aggravated (chronically worsened beyond its natural progress, and not merely a temporary flare-up) in service.  

The clinician should consider the entire claims file, to include a.) the January 1969, February 1969, March 1969, October 1970, June 1972, September 1972, October 1972, and September 1979 STRs); b.) the Veteran's complaints in service to include headaches and dizziness; and c.) the Veteran's current disabilities.  

Any opinion should include sufficient rationale.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



